1
2
3
4
5
6
7
8                                    UNITED STATES DISTRICT COURT

9                                  EASTERN DISTRICT OF CALIFORNIA

10
11   STEVE RUBY,                                      )   Case No.: 1:18-cv-00200-SAB (PC)
                                                      )
12                    Plaintiff,                      )
                                                      )   ORDER GRANTING DEFENDANT’S SECOND
13            v.                                          MOTION FOR AN EXTENSION OF TIME TO
                                                      )   FILE A RESPONSIVE PLEADING
14                                                    )
     WARDEN A. MATEVOVSIAN,
                                                      )   [ECF No. 21]
15                    Defendant.                      )
                                                      )
16                                                    )

17            Plaintiff Steve Ruby is proceeding pro se and in forma pauperis in this action filed under the

18   Federal Tort Claims Act (FTCA), 28 U.S.C. § 2674.

19            Currently before the Court is Defendant’s second motion for an extension of time to file a

20   responsive pleading, filed January 4, 2019.

21            Good cause having been presented to the Court, it is HEREBY ORDERED that Defendant

22   shall file a responsive pleading on or before February 11, 2019.

23
24   IT IS SO ORDERED.

25   Dated:        January 4, 2019
26                                                        UNITED STATES MAGISTRATE JUDGE

27
28

                                                          1
1
2
3
4
5
6
7
8
9
10
11
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28

     2
